Citation Nr: 0207364	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  99-10 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to February 
1946, and from March 1948 to September 1948, and from 
December 1953 to June 1956.

In a March 1967 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for an acquired psychiatric disorder, 
which was characterized as schizophrenic reaction, paranoid 
type.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the RO, 
which denied the veteran's claim of entitlement to a total 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  In that decision, the RO also 
determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia with personality disorder.  The 
veteran subsequently perfected timely appeals regarding both 
of these issues.

In the November 1998 rating decision, the RO also denied 
claims of entitlement to increased evaluations for pes 
planus, the residuals of a left corneal laceration, and 
irritable colon syndrome.  The RO also denied entitlement to 
service connection for dry skin.  To the Board's knowledge, 
the veteran did not express disagreement with the RO's denial 
of these claims.  Thus, these matters are not presently on 
appeal.

In March 2002, the veteran presented testimony at a personal 
hearing before the undersigned Member of the Board at the RO.  
A transcript of this hearing has been prepared and associated 
with the claims folder.

The record reflects that, in a July 2001 rating decision, the 
RO denied entitlement to service connection for post-
traumatic stress disorder (PTSD).  The Board believes that 
this issue was appropriately adjudicated by the RO as a new 
and distinct claim for service connection because PTSD was 
not in contention at the time of prior final 1967 rating 
decision that denied service connection for an acquired 
psychiatric disability, characterized as schizophrenic 
reaction, paranoid type.  See Samuels v. West, 11 Vet. App. 
433, 436 (1998) (citing Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996)).  This issue will be further addressed in 
the remand portion of this decision.


FINDINGS OF FACT

1.  In a March 1967 rating decision, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, which was characterized as schizophrenic reaction, 
paranoid type.

2.  Evidence submitted since the March 1967 rating decision 
does not bear directly and substantially upon the specific 
matter under consideration; it is cumulative of previously 
submitted evidence; and it is not so significant that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The March 1967 rating decision wherein the RO denied 
entitlement to service connection for a psychiatric disorder, 
characterized as schizophrenic reaction, paranoid type, is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 
20.1103 (2001).

2.  Evidence submitted since the final March 1967 rating 
decision is not new and material; thus, the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder is not reopened.  38 U.S.C.A. §§ 5104, 
5108, 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reflect that, in 
February 1955, he underwent a psychiatric evaluation due to 
frequent disciplinary problems.  Examination revealed that he 
had no history of confusion or hallucinations.  The examiner 
indicated that the only evidence of abnormal thought content 
was a belief that he was being picked on.  Based on the 
veteran's description of events, the examiner concluded that 
he was not an efficient or reliable worker, and that he 
frequently asked for special favors such as special leave.  
It was found that he did not present paranoid delusions but 
that he did color situations.  The examiner concluded that 
the veteran did not have a neuropsychiatric disability.

In April 1956, the veteran was admitted to a military 
hospital after complaining on numerous occasions of cramping, 
mid-abdominal pain radiating into his penis.  A Board of 
Medical Survey report dated in June 1956 reveals that he was 
cooperative and polite during his April admission, but that 
there was an underlying attitude of arrogance.  His 
statements were found to be unreliable and contradictory, and 
he reportedly expressed dislike for his station and his work 
in general.  The Board of Medical Survey determined that he 
showed definite evidence of inadequate and unreliable 
character.  Although he was initially given a diagnosis of 
psychogenic gastrointestinal reaction, moderate, chronic, 
manifested by gastric distress, this diagnosis was 
subsequently changed to passive aggressive reaction, chronic, 
severe, characterized by somatic complaints, arrogance, 
ineffectiveness, and unreliability.  The Board of Medical 
Survey concluded that the veteran manifested a longstanding 
personality disorder characterized by passive-aggressive 
behavior and ineffectiveness that rendered him unsuitable for 
further military duty.  He was therefore recommended for 
discharge from the U.S. Naval Service.

Shortly after his separation from service, the veteran filed 
a claim of entitlement to service connection for a nervous 
condition.  The RO subsequently obtained a letter from a 
physician, Dr. N.F., which essentially summarized the 
findings of the Board of Medical Survey in its June 1956 
report.

In an August 1956 rating decision, the RO denied entitlement 
to service connection for a neuropsychiatric disability.  
Although it was acknowledged that the veteran had been 
treated by the psychiatric service while on active duty, the 
RO found that he had been given a final diagnosis of 
personality trait disturbance, which was not a disability for 
which service connection could be established.  This decision 
was not appealed.

In the August 1956 rating decision, the RO also granted 
service connection for mucous colitis and assigned a 10 
percent evaluation.  The RO concluded that, although the 
veteran's service medical records suggested that his in-
service stomach complaints were psychogenic in nature, it was 
possible that some of those complaints represented 
manifestations of his subsequently diagnosed mucous colitis.

In April 1957, the veteran underwent a Court-ordered 
neuropsychiatric evaluation.  The examining physician noted 
that the veteran was of normal intelligence and showed no 
evidence of psychosis.  The physician found that he was a 
talkative, argumentative, superficially affable individual.  
It was noted that he had a history of poor home and school 
adjustment, and a history of discharge from the Navy due to a 
personality disorder. The physician indicated that his 
marital trouble had been complicated by a "drink habit."  
The physician noted a diagnosis of personality trait 
disturbance.

In May 1957, the veteran was admitted to a VA hospital with 
complaints of mid-abdominal pain.  The examining physician 
noted tentative diagnoses of anxiety state, and rule out 
regional ileitis or chronic ulcerative colitis.  Following 
diagnostic testing and physical examination, the physician 
noted an established diagnosis of mucous colitis.

In a letter dated in July 1957, the RO continued to deny 
service connection for a nervous condition.  The RO advised 
the veteran that his disorder was not considered a disability 
under the law.  

A VA hospital summary dated in February 1958 reflects that 
the veteran was admitted with complaints of abdominal pain.  
It was noted that, shortly after his admission, he showed few 
symptoms.  It was also noted that he displayed an odd sort of 
behavior in which he was secretive and "showed other 
characteristics difficult to describe."  His past medical 
records were described as showing a long history of 
psychiatric problems.  He was subsequently evaluated by a 
psychologist, who noted a diagnostic impression of paranoid 
schizophrenia.

In a May 1958 rating decision, the RO denied entitlement to 
service connection for schizophrenia reaction, paranoid type, 
on the basis that the evidence did not show that the 
disability was incurred in or aggravated by service.

In February 1967, the veteran underwent a VA neuropsychiatric 
evaluation to determine whether his schizophrenic reaction 
was related to his military service, including his diagnosis 
of "psychogenic" gastrointestinal problems.  The examiner 
noted that the veteran was quite pleasant throughout the 
interview but that at times his conversation was somewhat 
rambling.  He denied any overt psychotic symptoms such 
delusions or hallucinations but he did describe a religious 
experience of significance to him.  He reported that, in 
February 1957, he had a strange feeling come over him and 
that his "knowledge increased by about 80%."  He indicated 
that people suddenly started referring to him as a preacher 
or reverend.  The veteran explained that he had never read 
much of the Bible but that he suddenly found himself able to 
quote specific passages.  He reported that he then attended 
theological school for about a year and was currently working 
as an assistant pastor at a Baptist Church.  The examiner 
concluded that "no doubt there are other abnormal religious 
manifestations, but it is difficult to obtain further 
details."  The veteran reportedly admitted that he had never 
heard the Lord's voice, and he denied experiencing any 
auditory or visual hallucinations.  The examiner noted that 
his social activities were not unusual and that he had both 
male and female friends, and associated normally with his 
community.  It was noted that he spent a great deal of time 
at home reading the Bible.  The examiner concluded that the 
veteran did have schizophrenia and that, if the history given 
was accurate, he had abnormal religious ideas in 1957.  The 
examiner further concluded that there was no relationship 
between his in-service functional gastrointestinal problems 
and his schizophrenia.  The examiner noted, however, that a 
diagnosis of functional gastrointestinal reaction was being 
continued despite the fact that the veteran did have a 
duodenal ulcer, which could account for those symptoms.  

In a March 1967 rating decision, the RO denied entitlement to 
service connection for schizophrenic reaction, paranoid type.  
In a notification letter issued later that month, the RO 
essentially advised the veteran that the evidence showed that 
his claimed disability was not incurred in or aggravated by 
service.

In the March 1967 rating decision, the RO also 
recharacterized the veteran's service-connected "mucous 
colitis" as "mucous colitis with duodenal ulcer with 
psychphysiological gastrointestinal reaction."  

In April 1974, the veteran underwent a VA psychiatric 
examination.  It was noted that he had been given a diagnosis 
of a passive-aggressive personality while in service and a 
diagnosis of paranoid schizophrenia in 1967.  The examiner 
noted that the diagnosis of schizophrenia had apparently been 
based on the fact that the veteran had a religious 
experience, which led him to want to become a preacher.  The 
examiner noted that he had not heard any voices or felt that 
he had any unusual mission in life.  During the examination, 
the veteran admitted to very few problems with his nerves but 
acknowledged having a temper.  He stated that he would hit 
things, including sometimes people, when he became angry.  He 
reportedly complained quite a bit of pain throughout the 
interview.  The veteran denied experiencing any 
hallucinations, delusions, ideas of reference, or paranoid 
thinking.  His conversation was found to be relevant, 
coherent, and goal directed.  The examiner determined that he 
was oriented for time, person, place, and situation.  The 
examiner noted that he manifested no evidence of 
schizophrenia, nor did he give a history of any traditional 
schizophrenic symptoms, nor did the examination in 1967 
describe a schizophrenic illness.  The examiner concluded 
that his lifestyle has been more consistent with a passive-
aggressive personality disorder with maladaptive behavior.  
It was noted that he tended to be aloof and provocative, but 
that he was in very good contact with reality.  The examiner 
noted a diagnosis of passive-aggressive personality disorder, 
and indicated that he personally felt that the veteran had 
never had a schizophrenic reaction.

In a July 1974 rating decision, the RO denied entitlement to 
nonservice-connected pension benefits.

Subsequent medical records are negative for any further 
complaints or treatment for a personality disorder and/or 
schizophrenia for approximately the next two decades.  In a 
July 1993 university hospital clinical note, an examiner 
noted an impression of "anxiety vs. PTSD".

In an October 1997 letter to the RO, the veteran referred to 
several disabilities, including a nervous condition.  This 
letter was apparently construed by the RO as an attempt to 
reopen his claim of entitlement to service connection for an 
acquired psychiatric disorder.

In an August 1998 letter, the RO advised the veteran that he 
had previously been denied entitlement to service connection 
for schizophrenia with a personality disorder.  He was 
advised that, if he wished to reopen his claim, he should 
submit new and material evidence showing that this condition 
was incurred in or aggravated by service.  The RO further 
advised the veteran that new and material evidence is 
evidence that had not been previously submitted to VA, which 
bears directly and substantially on the issue, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence that is already of record is so 
significant that it must be considered to fairly decide the 
claim.

VA treatment records dated from January 1998 to May 1999 are 
negative for any complaints or treatment related to 
psychiatric problems.

In the November 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia 
with personality disorder.  The veteran subsequently appealed 
that decision.

In June 1999, the veteran presented testimony at a personal 
hearing at the RO.  During this hearing, the veteran 
testified that his psychiatric disability had first been 
noted during a hospitalization in service.  Although not 
entirely clear, it appears that he asserted that this 
disability was related to racial discrimination that he 
allegedly suffered in service.

A VA clinical note dated in June 1999 shows that the veteran 
was interviewed by a social worker after having reportedly 
lost his home due to an argument with his landlord.  It was 
noted that he was homeless and that he had numerous medical 
problems, which were being treated by VA.  He reported that 
he had been diagnosed with "nerves" during service but 
denied any psychiatric problems.

A subsequent clinical note dated in July 1999 shows that the 
veteran was seen at the PTSD clinic.  He reported 
experiencing "more" depressive symptoms, such as crying, 
withdrawal, and fatigue, since the death of a friend the week 
before.  He also reported a decline in panic frequency, 
severe depression, and dissociative episodes over the past 
six to eight months.  A clinical note dated in September 1999 
indicates that he was found by a psychiatrist to be 
increasingly withdrawn.  It was noted that he was being given 
an antidepressant.  In October 1999 note, it was noted that 
the veteran had described a history of psychiatric problems 
dating back to his discharge from the Navy.  A November 1999 
note indicates that he was experiencing an improvement in his 
depressive symptoms.  In January 2000, the veteran reported 
experiencing continued problems with anxiety, insomnia, and 
nightmares.

In a Supplemental Statement of the Case dated in July 2001, 
the RO continued to find that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include schizophrenia and personality disorder.  The RO 
acknowledged that it had reviewed the veteran's treatment 
records from 1997 to 2001, but found that nothing in these 
records showed that his claimed disability had been incurred 
in or aggravated by service.

During his March 2002 hearing before the undersigned, the 
veteran testified that he had been hospitalized on numerous 
occasions for psychiatric problems.  He stated that his 
symptoms first appeared in service and that he believed they 
may have developed as a result of racial discrimination he 
suffered at the time.

Analysis

1. Preliminary matter - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured . . . ."  VCAA § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified as amended at 
38 U.S.C.A. § 5103A(f) (West Supp. 2001)).  It was further 
noted that the VCAA also provides that nothing in section 
5103A precludes VA from providing such assistance as the 
Secretary considers appropriate.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 (codified as amended at 38 U.S.C.A. § 5103(g) 
(West Supp. 2001)).  Accordingly, the Secretary determined 
that some limited assistance was warranted to claimants 
trying to reopen claims.  In particular, the Secretary 
determined that VA should request any existing records from 
Federal agencies or non-Federal agency sources, if reasonably 
identified by the claimant, in order to assist the claimant 
in reopening his or her claim.  66 Fed. Reg. 45,628.  As to 
claims that are reopened on the basis that new and material 
evidence has been presented, VA shall provide all assistance 
called for under the VCAA.

Judicial caselaw is inconsistent as to whether VCAA is to be 
given retroactive effect.  The U.S. Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

During his March 2002 hearing, the veteran reported having 
received treatment for psychiatric problems at numerous VA 
facilities ever since he was originally given a diagnosis of 
personality disorder during service, including facilities in 
New Jersey, New Mexico, Arkansas, Pennsylvania, and 
Washington, D.C.  The Board has carefully reviewed the claims 
file, and it appears that medical records have been obtained 
from VA facilities in each of these locations.  Thus, the 
Board believes that all obtainable evidence identified by the 
veteran relative to his claim has already been obtained and 
associated with the claims folder.  By virtue of the 
correspondence, the Statement of the Case, and the 
Supplemental Statements of the Case provided by the RO, the 
veteran has been given notice of the information and/or 
medical evidence necessary to reopen his claim.  Moreover, in 
a letter dated in August 1998, the RO specifically advised 
the veteran of the type of evidence that was necessary to 
reopen his claim.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (now codified as amended at 38 U.S.C. §§ 
5103 and 5103A (West Supp. 2001)).  The Board therefore finds 
that no useful purpose would be served in remanding this 
matter for more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

2. New and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200.

In March 1967, the RO denied entitlement to service 
connection for a psychiatric disorder, which was 
characterized as schizophrenic reaction, paranoid type.  In 
essence, the RO concluded that the evidence did not show that 
the disability was incurred in or aggravated by service.  
Because that decision was not appealed within the applicable 
one-year time period, the Board finds that the March decision 
became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  
Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273, 283-85 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  This principle 
has been reaffirmed by the Court.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist the claimant has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  However, 
this change in the law is not applicable in this case because 
the appellant's claim was not filed on or after August 29, 
2001, the effective date of the amendment.  66 Fed. Reg. at 
45,629.  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claim for service connection, without 
regard to the new version of 38 C.F.R. § 3.156(a).

Having reviewed the complete record, the Board finds that the 
veteran has not submitted new and material evidence to reopen 
his claim of entitlement to service connection for an 
acquired psychiatric disorder.  In the March 1967 rating 
decision, the RO essentially found that the veteran's claimed 
psychiatric disability was not incurred in or aggravated by 
service.  The evidence of record at that time showed that the 
veteran had been given diagnoses of schizophrenia on two 
occasions and that he had been given a tentative diagnosis of 
anxiety state on one occasion.  The evidence also showed that 
the veteran had been given a diagnosis of a personality 
disorder during service and following service.

Since filing to reopen his claim, the veteran has submitted 
medical records showing that he has been receiving treatment 
for various psychiatric symptoms since 1993, including 
depression, anxiety, and insomnia.  These records also show 
that, in June 1993, he appears to have been given a tentative 
diagnosis of anxiety disorder.  However, while these medical 
records do provide competent medical evidence suggesting that 
the veteran has a current psychiatric disability, these 
records do not show that such a disability was incurred in or 
aggravated during service. 

The veteran has also continued to reiterate his own assertion 
that he developed a psychiatric disorder as a result of his 
military service.  However, the Board believes such 
contentions to be essentially cumulative of statements he 
submitted prior to the 1967 rating decision.  Furthermore, 
the Board notes that lay persons are not considered competent 
to offer medical opinions and such evidence would not provide 
a basis on which to reopen a claim for service connection.  
Moray v. Brown, 5 Vet. App. 211 (1993).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Therefore, even 
if such statements were new, the Board believes they do not 
bear directly and substantially upon the specific matter 
under consideration, and are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

The Board recognizes that, on several occasions during the 
last decade, it has been noted in treatment records that the 
veteran reported that his psychiatric problems first 
manifested while he was on active duty in the military.  Such 
notations appear to be based entirely on the veteran's own 
description of his medical history and not upon any 
independent evaluation of his history by a medical expert.  
For this reason, the Board finds that such statements cannot 
serve to show that any current psychiatric disability was 
incurred in service.  See Swann v. Brown, 5 Vet. App. 229, 
233 (1993), Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  
Therefore, the Board further finds that such statements are 
cumulative of previously submitted evidence, and are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.

The Board has carefully reviewed the report of the veteran's 
April 1974 VA examination, which appears to be the only 
document that has been associated with the record since the 
1967 rating decision in which a physician offered a specific 
discussion as to the nature and etiology of the veteran's 
claimed psychiatric disorder.  In his report, the VA examiner 
reviewed the veteran's medical records at that time, and 
concluded that he did not have schizophrenic reaction, 
paranoid type.  Instead the examiner found that he suffered 
from a personality disorder, as was first believed to be the 
case when he was treated in the military.  Because this 
document is essentially evidence demonstrating that the 
veteran does not have an acquired psychiatric disorder, but 
instead that he has a personality disorder, which is not 
considered a disability for which compensation benefits can 
be paid, the Board finds this report to be essentially 
"unfavorable" to the veteran's claim.  The Court has held 
that evidence which is unfavorable to the veteran's case may 
not "trigger a reopening" of the claim.  Villalobos v. 
Principi, 3 Vet. App. 450, 452 (1992).

The Board recognizes that, prior to the March 1967 rating 
decision, the February 1967 VA examiner also noted a 
diagnosis of psychogenic gastrointestinal reaction.  However, 
this diagnosis was subsequently incorporated by the RO into 
the 10 percent disability rating assigned for his service-
connected mucous colitis.  This disability has since been 
recharacterized by the RO as irritable colon syndrome based 
on subsequent medical evidence, and the 10 percent disability 
rating assigned is still in effect.  In any event, the Board 
notes that service connection has been established for the 
veteran's gastrointestinal difficulties, and there has been 
no further relevant evidence or information concerning 
psychophysiological gastrointestinal reaction.

The Board also recognizes that the veteran's recent treatment 
records show that he has possibly been given a diagnosis of 
PTSD as a result of military service.  However, as explained 
in the Introduction, the issue of entitlement to service 
connection for PTSD must be addressed as a separate and 
distinct claim because that diagnosis was not of record at 
the time of prior final 1967 rating decision.  See Samuels, 
supra.  The issue of entitlement to service connection for 
PTSD will be further addressed in the remand portion of this 
decision.

In summary, the veteran has submitted no additional competent 
medical evidence showing that his claimed acquired 
psychiatric disorder, to include schizophrenia, was either 
incurred in or aggravated during his military service.  The 
Board finds that the additional evidence which was submitted 
by the veteran as to this matter, consisting primarily of his 
own contentions and treatment records, is merely cumulative 
of previously submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted.  The claim is not reopened and the benefit sought 
on appeal remains denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.



ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia, is denied.


REMAND

In the July 2001 rating decision, the RO denied entitlement 
to service connection for PTSD.  Thereafter, in a statement 
submitted in March 2002, the veteran expressed disagreement 
with this decision.  To this point, the record does not 
reflect that the RO has issued a Statement of the Case.  The 
Court has held that the filing of a notice of disagreement 
initiates the appeal process and the failure of the RO to 
issue a Statement of the Case is a procedural defect 
requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).  Thus, the Board finds that this issue must be 
remanded so that the RO can issue a Statement of the Case and 
the veteran can be afforded the opportunity to perfect a 
timely substantive appeal (VA Form 9) as to this issue.

Furthermore, the Board finds that the veteran's claim for 
TDIU is inextricably intertwined with the service connection 
claim, because adjudication of the service connection claim 
may affect the merits and outcome of the TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, the 
veteran's claim of entitlement to service connection for PTSD 
must be fully adjudicated and developed by the RO before the 
Board can render a final decision regarding his claim for 
TDIU.

The Board is aware that the regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the RO.  See 67 Fed. Reg. 3,099 
(Jan. 23, 2002) (to be codified as amended at 38 C.F.R. 
§§ 19.9, 19.31, 20.903, 20.1304).  These amendments were also 
intended to allow the Board, under certain circumstances, to 
consider evidence not previously considered by the agency of 
original jurisdiction, so long as the claimant is advised of 
the Board's intention to do so and given an opportunity to 
respond.  However, under the circumstances of this case, 
where the Board lacks jurisdiction to develop the service 
connection claim, the Board believes that a remand of this 
case is appropriate so that the RO can fully develop the 
veteran's service connection claim prior to a readjudication 
of his TDIU claim.

Accordingly, this case is remanded for the following:

1.  The RO should issue a Statement of 
the Case addressing the veteran's claim 
of entitlement to service connection for 
PTSD.  The veteran should be provided the 
opportunity to perfect a timely 
Substantive Appeal (VA Form 9) with 
respect to this issue.  The RO is free to 
undertake any additional development 
deemed necessary with respect to this 
issue.

2.  Once any development deemed necessary 
with respect to his PTSD claim is 
completed, the RO should also 
readjudicate the issue of entitlement to 
a TDIU.  In this regard, the RO should 
document its consideration of the 
applicability of the criteria of 38 
C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 
4.16(a) and 4.16(b) (2001), as warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

